UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6979



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


CARLTON ELSWORTH HENRY,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem. N. Carlton Tilley,
Jr., Chief District Judge. (CR-95-75, CA-01-10-1)


Submitted:   August 29, 2002             Decided:   September 23, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Carlton Elsworth Henry, Appellant Pro Se. Clifton Thomas Barrett,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carlton Elsworth Henry seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2002). We have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and find no

reversible error.   Accordingly, we deny leave to proceed in forma

pauperis, deny a certificate of appealability, and dismiss the

appeal on the reasoning of the district court.   See United States

v. Henry, Nos. CR-95-75; CA-01-10-1 (M.D.N.C. June 6, 2002).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2